ORDER

PER CURIAM.
Appellants, T.W. Services and Transportation Insurance Company, appeal from the Labor and Industrial Relations Commission’s Final Award, finding respondent, John C. Farrar, permanently and totally disabled and awarding him permanent total disability benefits, seven weeks of temporary total disability benefits, and future medical benefits. We affirm.
We have reviewed the briefs of the parties and the legal file and find the award is supported by the evidence and is not against the weight of the evidence, and no error of law appears. As an extended opinion would serve no jurisprudential purpose, we affirm the Commission’s award pursuant to Rule 84.16(b). A memorandum setting forth the reasons for our decision is provided solely for the use of the parties involved.